Exhibit 99.1 McMoRan EXPLORATION CO. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On October 2, 2012, McMoRan Exploration Co. (McMoRan) completed the sale of three Gulf of Mexico Shelf oil and gas properties in the West Delta and Mississippi Canyon areas to Renaissance Offshore, LLC for a sales price of $28.0 million in cash and the assumption of approximately $8.3 million of related asset retirement obligations (the Transaction).The Transaction was effective July 1, 2012. The following unaudited pro forma condensed consolidated financial statements and accompanying notes of McMoRan as of and for the six months ended June 30, 2012 and for the year ended December 31, 2011 (Pro Forma Statements), which have been prepared by McMoRan’s management, are derived from the audited consolidated financial statements of McMoRan for the year ended December 31, 2011 included in its 2011 Annual Report on Form 10-K and the unaudited condensed consolidated financial statements of McMoRan as of and for the six months ended June 30, 2012 included in its Quarterly Report on Form 10-Q for the period then ended. The Pro Forma Statements are provided for illustrative purposes only and do not purport to represent what McMoRan’s financial position or results of operations would have been had the Transaction been consummated on the dates indicated or the financial position or results of operations for any future date or period. The unaudited pro forma condensed consolidated balance sheet was prepared assuming the Transaction had occurred on June 30, 2012. The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2011 and for the six months ended June 30, 2012 were prepared assuming the Transaction had occurred on January 1, 2011. McMoRan believes the assumptions used in the preparation of the Pro Forma Statements provide a reasonable basis for presenting the significant effects directly attributable to the Transaction. The Pro Forma Statements should be read in conjunction with the historical consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are set forth in McMoRan’s Annual Report on Form 10-K for the year ended December 31, 2011 and in McMoRan’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2012. McMoRan EXPLORATION CO. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE30, 2012 (in thousands) Historical Pro Forma Adjustments Pro Forma ASSETS Cash and cash equivalents $ $ a $ Accounts receivable (1 ) b Inventories - Prepaid expenses - Current assets from discontinued operations including restricted cash of $473 - Total current assets Property, plant and equipment, net ) c Restricted cash and other - Deferred costs - Long-term assets from discontinued operations - Total assets $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ )b $ Accrued liabilities - Accrued interest and dividends payable - Current portion of accrued oil and gas reclamation costs ) d 5¼% convertible senior notes - Current liabilities from discontinued operations, including sulphur reclamation costs - Total current liabilities ) 11.875% senior notes 4% convertible senior notes - Accrued oil and gas reclamation costs )d Other long-term liabilities - Other long-term liabilities from discontinued Operations, including sulphur reclamation costs - Total liabilities ) Stockholders’ equity e Total liabilities and stockholders’ equity $ $ ) $ See accompanying notes. McMoRan EXPLORATION CO. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER31, 2011 (in thousands, except per share amounts) Historical Pro Forma Adjustments Pro Forma Revenues: Oil and natural gas $ $ ) f $ Service ) f Total revenues ) Costs and expenses: Production and delivery costs ) f Depletion, depreciation and amortization expense )g Exploration expenses - General and administrative expenses - Main Pass Energy Hub™costs - Insurance recoveries ) - ) Gain on sale of oil and gas property ) - ) Total costs and expenses ) Operating income (loss) ) ) Interest expense, net ) - ) Other income, net - Loss from continuing operations before income taxes ) ) ) Income tax expense - - - Loss from continuing operations $ ) $ ) $ ) Basic and diluted loss per share of common stock from continuing operations $ ) $ ) Basic and diluted average common shares outstanding See accompanying notes. McMoRan EXPLORATION CO. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE30, 2012 (in thousands, except per share amounts) Historical Pro Forma Adjustments Pro Forma Revenues: Oil and natural gas $ $ ) f $ Service )f Total revenues ) Costs and expenses: Production and delivery costs )f Depletion, depreciation and amortization expense )g Exploration expenses - General and administrative expenses - Main Pass Energy Hub™costs 96 - 96 Insurance recoveries ) - ) Gain on sale of oil and gas property ) - ) Total costs and expenses ) Operating income (loss) Interest expense, net - - - Other income, net - Loss from continuing operations before income taxes ) ) ) Income tax expense - - - Loss from continuing operations $ ) $ ) $ ) Basic and diluted loss per share of common stock from continuing operations $ ) $ ) Basic and diluted average common shares outstanding See accompanying notes. McMoRan EXPLORATION CO. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION On October 2, 2012, McMoRan Exploration Co. (McMoRan) completed the sale of three Gulf of Mexico Shelf oil and gas properties in the West Delta and Mississippi Canyon areas to Renaissance Offshore, LLC for a sales price of $28.0 million in cash and the assumption of approximately $8.3 million of related asset retirement obligations (the Transaction).The properties sold represented approximately one percent of McMoRan’s total average daily production for the second quarter 2012 and three percent of McMoRan’s total estimated reserves at June 30, 2012.Independent reserve estimates of proved reserves at June 30, 2012, totaled approximately 942,000 barrels of oil and 1.7 billion cubic feet of natural gas (7.4 billion cubic feet of natural gas equivalents).The Transaction was effective July 1, 2012. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2012 was prepared assuming that the Transaction had occurred on that date. The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2011 and for the six months ended June 30, 2012 were prepared assuming the Transaction had occurred on January 1, 2011. The Pro Forma Statements do not purport to represent what McMoRan’s financial position or results of operations would have been had the Transaction been consummated on the dates indicated or the financial position or results of operations for any future date or period. McMoRan believes the assumptions used in the preparation of the Pro Forma Statements provide a reasonable basis for presenting the significant effects directly attributable to the Transaction. SUPPLEMENTAL INFORMATION On September 21, 2012 McMoRan agreed to sell a package of Gulf of Mexico traditional shelf oil and gas properties in the Eugene Island area to Arena Energy, LP (Arena) for cash consideration of $36.8 million and the assumption of related abandonment obligations (the Arena Transaction). The Arena Transaction, which is subject to the completion of certain customary closing conditions, is expected to close in the fourth quarter of 2012. The combined cash proceeds (cash sales price) from the Transaction and the Arena Transaction will total $64.8 million (before closing adjustments), and the subject properties in the aggregate represented approximately eight percent of McMoRan’s total average daily production for the second quarter 2012 and nine percent of McMoRan’s total estimated proved reserves at June 30, 2012. McMoRan expects to record net gains totaling approximately $40 million in the fourth quarter of 2012 in connection with these transactions. The pro forma impact of the Arena Transaction is not included in the accompanying Pro Forma Statements as certain closing conditions are currently pending completion. Additionally, in accordance with Item 210.11-02 (b) (5) of Regulation S-X, the estimated gain from the Transaction is not reflected in the accompanying unaudited pro forma condensed consolidated statements of operations. PRO FORMA ADJUSTMENTS The unaudited pro forma condensed consolidated balance sheet includes the following adjustments: a. Reflects Transaction related cash proceeds received, net of cash flow from operations (revenues less direct operating expenses) of the conveyed properties attributable to the period from the July 1, 2012 effective date through the closing date. b. Reflects the elimination of certain working capital items conveyed in the Transaction. c. Reflects the elimination of McMoRan’s investment in property, plant and equipment related to the properties sold. d. Reflects the elimination of asset retirement obligations associated with the properties conveyed in the Transaction. e. Reflects the impact to retained earnings for the estimated gain resulting from the Transaction that will be recorded by McMoRan in the fourth quarter of 2012. No Transaction related gain is reflected in the accompanying unaudited pro forma condensed consolidated statements of operations. The unaudited pro forma condensed consolidated statements of operations include the following adjustments: f. Reflects the elimination of revenues and direct operating expenses directly attributable to the properties sold. g. Reflects the elimination of depreciation, depletion and amortization directly attributable to the properties sold. SUMMARY PRO FORMA OIL AND NATURAL GAS RESERVE DATA (UNAUDITED) The following table sets forth summary pro forma reserve data as of December 31, 2011 giving effect to the Transaction. Estimated Quantities of Oil and Natural Gas Reserves at December 31, 2011: Historical Pro Forma Adjustments Pro Forma Proved Reserves: Oil and Natural Gas Liquids (MBbls) ) Natural Gas (MMcf) ) Total reserves (MMcfe) ) Proved Developed Reserves: Oil and Natural Gas Liquids (MBbls) ) Natural Gas (MMcf) ) Total reserves (MMcfe) ) Standardized Measure of Discounted Future Net Cash Flows at December 31, 2011 (in thousands): Historical Pro Forma Adjustments Pro Forma Future cash inflows $ $ ) $ Future cost applicable to future cash flows: Production costs ) ) Development and abandonment costs ) ) Future income taxes - - - Future net cash flows ) Discount for estimated timing of net cash flows (10% discount rate) ) ) $ $ ) $
